Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Serial No. 16/367,300 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Moshe Pinchas on December 15, 2021.
The application has been amended as follows: 
IN THE CLAIMS -
1. (Currently Amended) An asbestos waste neutralization device, that comprises:
- 	an acid tank,
- 	a vat containing a diluted acid solution, in which waste containing asbestos is dipped, the diluted acid solution neutralizing the waste containing asbestos during a neutralization reaction,

- 	a regeneration unit for regenerating the liquid phase of the acid solution, which adjusts the hydrogen potential of the liquid phase of the acid solution by adding concentrated acid contained in the acid tank, [[and]]
-	an attenuation sensor for  detecting a degree of attenuation of the diluted acid solution,  
-	a selective precipitation unit for selectively precipitating by-products from the  and
- 	means for transferring a regenerated acid solution from the regeneration unit into the vat.
16. (Currently Amended) A [[M]]method for neutralizing asbestos waste, that comprises the following steps:
- 	providing an acid tank with acid,
- 	providing a vat with a diluted acid solution that is configured to neutralize asbestos waste,
- 	immersing asbestos waste 
- 	separating solid inert waste from a liquid phase of the acid solution in a filtration unit after the asbestos waste has been neutralized,
- 	regenerating the liquid phase of the acid solution in a regeneration unit, which of the acid solution by adding acid contained in the acid tank, 
- 	detecting a degree of attenuation of the diluted acid solution using an attenuation sensor,  
-	selectively precipitating by-products from the  of the acid solution in a selective precipitation unit depending on the degree of attenuation the attenuation sensor senses, and
- 	transferring [[the]]a regenerated acid solution from the regeneration unit into the vat.
17. (Currently Amended) [[A]]The method according to claim 16, liquid phase of the acid solution is regenerated as long as the measured attenuation is below a predefined limit value and, when the measured attenuation is above the predefined limit value, the by-products are selectively precipitated from the liquid phase [[by ]]of the acid solution in the selective precipitation unit.
18. (Currently Amended) The device according to claim 1,liquid phase of the acid solution is regenerated as long as the measured attenuation is below a predefined limit value and, when the measured attenuation is above the predefined limit value, the by-products are selectively precipitated from the liquid phase of the acid solution in [[a]]the selective precipitation unit.
IN THE SPECIFICATION - 
	The Abstract as filed on page 3 of the response dated December 7, 2021 has been amended to begin on a separate page.
Rejoinder of Withdrawn Claims
Claims 1-4, 6-15, and 18 are directed to an allowable product/apparatus.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16 and 17, directed to the process of making or using an allowable product/apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 28, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774